AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled)

  
 
       
    
  

UNITED STATES DISTRICT COU T

 

soUTHERN DIsTRICT oF CALIFORNIA star 3 l 2019
_ _ _;-;' [“; it"] "-`*_!€; .l` COURT
United States of Amerlca JUDGMENT IN MrQASELAL IZ'C)F\N|»¢’\
V_ (For Offenses Committed 0 %p er ovember 1,1987) uYT
Julio Ruben AIaiZa_BEm.On Case Number: l9cr1006-BMK

Eric Studebaker Fish

Defendam ’s Atromey

 

REGISTRATION NO. 35990051

THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Misdemeanor Information

 

E Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S): .

 

Title & Section Nature of Offense Count Numbergs!
8:1325 lllegal Entry (Misdemeanor); ls

|:| The defendant has been found not guilty on count(S)
Count(s) l of the lndictment dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
NINETY (90) DAYS

Assessment: $lO WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant Shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant'S economic circumstances

l\/lay 1, 2019
Date of lmposition of Sentence

 

s/Barry M Kurren
HON. BARRY M. KUR_REN
U.S. MAGISTRATE JUDGE

 

l9cr1006-BMK

